DETAILED ACTION
  
EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Schlueter, Reg. No. 54,912 on 3/10/2022. 
  
Claims:

Claim 1 (previously presented):  A computer system for providing location-based application access, the system comprising a first server computer that includes:
a memory;
a network interface; and
at least one processor coupled to the memory and the network interface and configured to
receive, from a client agent via the network interface, a connection request for access to a distributed workspace, the connection request comprising location information for a client device;
access, from the memory, metadata for each of a plurality of applications, wherein the metadata comprises location information for each of the plurality of applications defining at least one physical location where each of the plurality of applications can be accessed;

identify a first particular one of the plurality of applications having location information that encompasses the location information for the client device;
in response to identifying the first particular application, transmit, via the network interface, to a second server computer, instructions to launch a virtual instance of the first particular application using a virtualization agent hosted by the second server computer, wherein the second server computer also hosts the first particular application;
after transmitting the instructions to launch the virtual instance of the first particular application, receive, from the client agent, an access request for the first particular application, wherein the virtual instance of the first particular application is launched by the virtualization agent at the second server computer before the client agent requests access to the first particular application; and
responsive to receiving the access request, establish a connection between the virtualization agent hosted by the second server computer and the client agent, thereby providing the client agent with access to the previously launched virtual instance of the first particular application.
Claim 2 (previously presented):  The computer system of claim 1, wherein the at least one processor is further configured to:
receive, from the client agent via the network interface, updated location information for the client device.
Claim 3 (previously presented):  The computer system of claim 2, wherein the at least one processor is further configured to:
in response to receiving the updated location information for the client device, identify a second particular one of the plurality of applications having 
Claim 4 (previously presented):  The computer system of claim 3, wherein the at least one processor is further configured to:
compare the updated location information for the client device against the metadata for each of the plurality of applications; and
in response to identifying the second particular application, establish a connection between the client agent and an application service hosted by a third server computer that also hosts the second particular application.
Claim 5 (previously presented):  The computer system of claim 1, wherein the memory comprises an application store configured to store at least one of the plurality of applications.
Claim 6 (previously presented):  The computer system of claim 5, wherein the application store is organized into a plurality of application groups, each of the plurality of application groups comprising group location information for defining at least one physical location where each of a plurality of applications in a particular group can be accessed from.
Claim 7 (original):  The computer system of claim 1, wherein the location information for the client device comprises at least one of global positioning system information and network connection information.
Claims 8–14 (cancelled).
Claim 15 (currently amended):  A non-transitory computer readable medium storing computer executable instructions to provide location-based application access, the computer executable instructions comprising instructions to:
receive, by at least one first processor at a first server computer, a connection request from a client agent via a network interface operably coupled to 
access, by the at least one first processor, metadata for each of a plurality of applications from a memory operably coupled to the at least one first processor, wherein the metadata comprises location information for each of the plurality of applications defining at least one physical location where each of the plurality of applications can be accessed from;
compare, by the at least one first processor, the location information for the client device against the metadata for each of the plurality of applications;
identify, by the at least one first processor, a first particular one of the plurality of applications having location information that encompasses the location information for the client device;
in response to identifying the first particular application, transmit, via the network interface, to a second server computer, instructions to launch a virtual instance of the first particular application using a virtualization agent hosted by the second server computer, wherein the second server computer also hosts the first particular application;
after transmitting the instructions to launch the virtual instance of the first particular application, receive, from the client agent, an access request for the first particular application, wherein the virtual instance of the first particular application is launched by the virtualization agent at the second server computer before the client agent requests access to the first particular application; and
responsive to receiving the access request, establish a connection between the virtualization agent hosted by the second server computer and the client agent, thereby providing the client agent with access to the previously launched virtual instance of the first particular application.
Claim 16 (currently amended):  The computer readable medium of claim 15, wherein the computer executable instructions further comprise instructions to:
receive, by the at least one first processor, updated location information for the client device from the client agent via the network interface.
computer executable instructions further comprise instructions to:
in response to receiving the updated location information for the client device, identifying, by the at least one first processor, a second particular one of the plurality of applications having location information that encompasses the updated location information for the client device.
Claim 18 (currently amended):  The computer readable medium of claim 17, wherein the computer executable instructions further comprise instructions to:
compare, by the at least one first processor, the updated location information for the client device against the metadata for each of the plurality of applications; and
in response to identifying the second particular application, establish, by the at least one first processor, a connection between the client agent and an application service hosted by a third server computer that also hosts the second particular application.
Claim 19 (previously presented):  The computer readable medium of claim 15, wherein the memory comprises an application store configured to store at least one of the plurality of applications.
Claim 20 (previously presented):  The computer readable medium of claim 19, wherein the application store is organized into a plurality of application groups, each of the plurality of application groups comprising group location information for defining at least one physical location where each of a plurality of applications in a particular group can be accessed from.
Claim 21 (currently amended):  A method of providing location-based application access, the method comprising:
receiving, at a first server computer, from a client device, via a network interface, a connection request for access to a distributed workspace, the 
accessing metadata that defines, for each of a plurality of applications, a physical region within which the corresponding application is accessible;
comparing the client device location information with the metadata for each of the plurality of applications;
identify a particular one of the plurality of applications having metadata that defines a physical region that encompasses
in response to identifying the particular application, transmit, via the network interface, from the first server computer to a second server computer, instructions to launch a virtual instance of the particular application using a virtualization agent hosted by the second server computer, wherein the second server computer also hosts the particular application;
after transmitting the instructions to launch the virtual instance of the particular application, receive, from the client device, an access request for the particular application, wherein the virtual instance of the particular application is launched by the virtualization agent at the second server computer before the client device requests access to the particular application; and
responsive to receiving the access request, establish a connection between the virtualization agent hosted by the second server computer and the client device, thereby providing the client device with access to the previously launched virtual instance of the particular application.
Claim 22 (cancelled).
Claim 23 (previously presented):  The method of Claim 21, further comprising:
receiving, from the client device, updated client device location information that defines an updated client device location.
Claim 24 (previously presented):  The method of Claim 21, further comprising:

making a determination that the particular application is not accessible at the updated client device location; and
in response to making the determination, transmitting, via the network interface, from the first server computer to the second server computer, instructions to terminate the virtual instance of the particular application.


Allowable Subject Matter

2.	Claims 1-7, 15-21, and 23-24 are allowed.

3.	The following is an examiner’s reason for allowance:
  	Regarding claim 1, the prior art of record Lau et al. (US 2012/0042036 A1) discloses a computer system for providing location-based application access, 
 		the system comprising: 
 		a memory; 
 		a network interface; and 
at least one processor coupled to the memory and 
 		the network interface and 
 	 	configured to receive, from a client agent via the network interface, a connection request for access to a distributed workspace, 
 		the connection request comprising location information for a client device; 
 		access, from the memory, metadata for each of a plurality of applications, wherein the metadata comprises location information for each of the plurality of 
compare the location information for the client device against the metadata for each of the plurality of applications; 
identify a first particular one of the plurality of applications having location information that encompasses the location information for the client device; 
 	in response to identifying the first particular application, indicating an accessible instance of the first particular application using a first application service hosted by a first server computer that also hosts the first particular application;
	after launching the instance of the first particular application, receive, from the client agent, an access request for the first particular application, wherein the first particular application is launched before the client agent requests access to the first particular application; and Page 2 of 13 Reply to Office Action of 14 May 2021
 	responsive to receiving the access request, grant the client agent access to the previously launched instance of the first particular application.
 	The prior art of record Ohme (US 8,412,237 B1) discloses launching an instance of a first particular application.
  	However, neither Lau et al. nor Ohme teaches or suggests or made obvious 
 	in response to identifying the first particular application, transmit, via the network interface, to a second server computer, instructions to launch a virtual instance of the first particular application using a virtualization agent hosted by the second server computer, wherein the second server computer also hosts the first particular application;

responsive to receiving the access request, establish a connection between the virtualization agent hosted by the second server computer and the client agent, thereby providing the client agent with access to the previously launched virtual instance of the first particular application.

 		Regarding claim 15, the prior art of record Lau et al. (US 2012/0042036 A1) discloses a non-transitory computer readable medium storing computer executable instructions to provide location-based application access, 
 	the computer executable instructions comprising instructions to: 
 	receive, by at least one first processor at a first server computer, a connection request from a client agent via a network interface operably coupled to the at least one first processor for access to a distributed workspace, 
 	the connection request comprising location information for a client device;  
access, by the at least one first processor, metadata for each of a plurality of applications from a memory operably coupled to the at least one first processor, 
wherein the metadata comprises location information for each of the plurality of applications defining at least one physical location where each of the plurality of applications can be accessed from; 

 	identify, by the at least one first processor, a first particular one of the plurality of applications having location information that encompasses the location information for the client device; 
 	indicate an instance of the first particular application to be launched using a first application service hosted by a second server computer that also hosts the first particular application;
 	after launching the instance of the first particular application, receiving, from the client agent, an access request for the first particular application; and 
 	responsive to receiving the access request, granting the client agent access to the previously launched instance of the first particular application.
	The prior art of record Ohme (US 8,412,237 B1) discloses causing an instance of a first particular application to be launched.
  	However, neither Lau et al. nor Ohme teaches or suggests or made obvious 
 in response to identifying the first particular application, transmit, via the network interface, to a second server computer, instructions to launch a virtual instance of the first particular application using a virtualization agent hosted by the second server computer, wherein the second server computer also hosts the first particular application;
after transmitting the instructions to launch the virtual instance of the first particular application, receive, from the client agent, an access request for the first particular application, wherein the virtual instance of the first particular application is launched by 
responsive to receiving the access request, establish a connection between the virtualization agent hosted by the second server computer and the client agent, thereby providing the client agent with access to the previously launched virtual instance of the first particular application.

		Regarding Claim 21, the prior art of record Lau et al. (US 2012/0042036 A1) discloses a method of providing location-based application access, 
 		the method comprising: 
receiving, from a client device, via a network interface, a connection request for access to a distributed workspace, 
the connection request comprising client device location information that defines a client device location; 
 		accessing metadata that defines, for each of a plurality of applications, a physical region within which the corresponding application is accessible; Page 5 of 10 
comparing the client device location information with the metadata; 
generating a list that includes applications that are accessible at the client device location; and 
 	 provide access to an instance of a particular one of the applications included in the list, wherein the particular application is provided access to by executing the particular application using a first server computer that is remote from the client device, 
	The prior art of record Ohme (US 8,412,237 B1) discloses launching an instance of a particular one of applications.
	However, neither Lau et al. nor Ohme teaches or suggests or made obvious
in response to identifying the particular application, transmit, via the network interface, from the first server computer to a second server computer, instructions to launch a virtual instance of the particular application using a virtualization agent hosted by the second server computer, wherein the second server computer also hosts the particular application;
after transmitting the instructions to launch the virtual instance of the particular application, receive, from the client device, an access request for the particular application, wherein the virtual instance of the particular application is launched by the virtualization agent at the second server computer before the client device requests access to the particular application; and
responsive to receiving the access request, establish a connection between the virtualization agent hosted by the second server computer and the client device, thereby providing the client device with access to the previously launched virtual instance of the particular application.

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 15, and 21.
    
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643
                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643